               Case 21-54899-jwc                  Doc 1     Filed 06/29/21 Entered 06/29/21 20:37:14                              Desc Main
                                                            Document      Page 1 of 14

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                NHC Food Company Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5182 Old Dixie Hwy
                                  Forest Park, GA 30297
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Clayton                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 21-54899-jwc                 Doc 1         Filed 06/29/21 Entered 06/29/21 20:37:14                                  Desc Main
                                                                 Document      Page 2 of 14
Debtor    NHC Food Company Inc.                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
                 Case 21-54899-jwc                     Doc 1         Filed 06/29/21 Entered 06/29/21 20:37:14                                 Desc Main
                                                                     Document      Page 3 of 14
Debtor    NHC Food Company Inc.                                                                           Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor      New Happy Food Company                                        Relationship               Affiliate
                                                                 Northern District of
                                                     District    Georgia              When              6/29/21                Case number, if known      21-54898


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion



Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                Case 21-54899-jwc     Doc 1         Filed 06/29/21 Entered 06/29/21 20:37:14                     Desc Main
                                                    Document      Page 4 of 14
Debtor   NHC Food Company Inc.                                                     Case number (if known)
         Name


16. Estimated liabilities   $0 - $50,000                               $1,000,001 - $10 million             $500,000,001 - $1 billion
                            $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                            $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                            $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                 Case 21-54899-jwc              Doc 1       Filed 06/29/21 Entered 06/29/21 20:37:14                                 Desc Main
                                                            Document      Page 5 of 14
Debtor    NHC Food Company Inc.                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 29, 2021
                                                  MM / DD / YYYY


                             X   /s/ You Nay Khao                                                         You Nay Khao
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Owner




18. Signature of attorney    X   /s/ William A. Rountree                                                   Date June 29, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 William A. Rountree
                                 Printed name

                                 Rountree, Leitman & Klein, LLC
                                 Firm name

                                 Century Plaza I
                                 2987 Clairmont Road, Ste 350
                                 Atlanta, GA 30329
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-584-1238                  Email address      swenger@rlklawfirm.com

                                 616503 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                    Case 21-54899-jwc                     Doc 1       Filed 06/29/21 Entered 06/29/21 20:37:14                                         Desc Main
                                                                      Document      Page 6 of 14

 Fill in this information to identify the case:
 Debtor name NHC Food Company Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Atlanta Luck Food                                                                                                                                                        $55,090.00
 Company                         Fax 404 600-8177
 5075 Pinetree St.
 Forest Park, GA
 30297
 Bridge Funding Cap                                                                     Contingent                                                                      $100,000.00
 LLC                                                                                    Unliquidated
 5308 13th Ave.                                                                         Disputed
 Ste 324
 Brooklyn, NY 11219
 Fox Capital Group,                                                                     Contingent                                                                      $100,000.00
 Inc.                            YKlestzick@landkl                                      Unliquidated
 65 Broadway                     egal.com                                               Disputed
 Suite 804                       email
 New York, NY 10006              roger@foxbusines
                                 sfunding.com
 Highbridge Funding,                                                                    Contingent                   $50,000.00                        $0.00              $50,000.00
 LLC                 Peter.highbridge@                                                  Unliquidated
                     gmail.com                                                          Disputed
 Hunter Caroline                                                                        Contingent                  $250,000.00                        $0.00            $250,000.00
 Holdings, LLC       support@huntercar                                                  Unliquidated
 845 SW 17th St.     oline.com                                                          Disputed
 Fort Lauderdale, FL
 33315
 IMAD International,                                                                                                                                                      $98,997.00
 LLC.                medex967@aol.co
 217 Miller St.      m
 Newark, NJ 07114
 IOU Central Inc.                                                                       Contingent                                                                      $100,000.00
 600 TownPark Lane, Fax 866-404-5117                                                    Unliquidated
 Suite 100                                                                              Disputed
 Kennesaw, GA
 30144
 IOU Central Inc.                                                                       Contingent                                                                      $400,000.00
 600 TownPark Lane, Fax 866 404-5117                                                    Unliquidated
 Suite 100                                                                              Disputed
 Kennesaw, GA
 30144

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 21-54899-jwc                     Doc 1       Filed 06/29/21 Entered 06/29/21 20:37:14                                         Desc Main
                                                                      Document      Page 7 of 14


 Debtor    NHC Food Company Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 IOU Central Inc.                                                                       Contingent                                                                      $250,000.00
 600 TownPark Lane,              Fax 866 404-5117                                       Unliquidated
 Suite 100                                                                              Disputed
 Kennesaw, GA
 30144
 Merchant Advance,                                                                      Contingent                   $90,000.00                        $0.00              $90,000.00
 LLC                                                                                    Unliquidated
 1621 Central Ave                                                                       Disputed
 Cheyenne, WY
 82001
 Metro City Bank                                                 5182 Old Dixie                                     $709,978.24                        $0.00            $709,978.24
 5441 Buford Hwy                                                 Hwy
 #109                                                            Forest Park, GA
 Atlanta, GA 30340                                               30297
 Mimi Food, Inc.                                                                                                                                                          $73,256.00
 P.O. Box 31759                  foods@sbcglobal.n
 Houston, TX                     et
 77231-1759
 NewCo. Capital                                                                         Contingent                                                                      $250,000.00
 Group                           bruce@newcocapit                                       Unliquidated
 90 Broad Street                 algroup.com                                            Disputed
 Suite 903
 New York, NY 10004
 Prosperum Capital                                                                      Contingent                                                                      $100,000.00
 Partners, LL                    jason@jasongang.                                       Unliquidated
 C, DBA Arsenal                  com                                                    Disputed
 Funding,
 8 W. 36th St., 7th
 Floor
 New York, NY 10018
 River Capital                                                                          Contingent                  $250,000.00                        $0.00            $250,000.00
 Partners, LLC                   jv@verstandiglawfi                                     Unliquidated
 36 Airport Rd                   rm.com                                                 Disputed
 Lakewood, NJ 08701
 Southeaster                                                                                                                                                              $57,132.00
 Provision, LLC.                 Southeasternprovi
 1617 Helton Rd.                 sion@yahoo.com
 Bean Station, TN
 37708
 The Avanza Group,                                                                      Contingent                  $100,000.00                        $0.00            $100,000.00
 LLC                             jzachter@zachterla                                     Unliquidated
 3974 Amboy Road                 w.com                                                  Disputed
 Ste 306
 Staten Island, NY
 10308
 Toyota Industries                                                                                                   $90,000.00                        $0.00              $90,000.00
 Commercial
 Finance, Inc.
 PO Box 9050
 Coppell, TX 75019




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 21-54899-jwc                     Doc 1       Filed 06/29/21 Entered 06/29/21 20:37:14                                         Desc Main
                                                                      Document      Page 8 of 14


 Debtor    NHC Food Company Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 US Small Business                                                                                                  $180,000.00                        $0.00            $180,000.00
 Administration
 2 North Street Ste
 320
 Birmingham, AL
 35203
 Wells Fargo                                                                                                                                                            $103,457.85
 PO Box 6995
 Portland, OR 97228




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 21-54899-jwc                       Doc 1           Filed 06/29/21 Entered 06/29/21 20:37:14        Desc Main
                                                                     Document      Page 9 of 14




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      NHC Food Company Inc.                                                                    Case No.
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Owner of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       June 29, 2021                                              /s/ You Nay Khao
                                                                        You Nay Khao/Owner
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 21-54899-jwc   Doc 1    Filed 06/29/21 Entered 06/29/21 20:37:14   Desc Main
                                Document      Page 10 of 14


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         American Express
                         PO Box 1270
                         Newark, NJ 07101



                         Atlanta Luck Food Company
                         5075 Pinetree St.
                         Forest Park, GA 30297



                         Brian Schechter, Esq.
                         Schecter Law Office, PLLC
                         2371 McDonald Ave
                         Brooklyn, NY 11223



                         Bridge Funding Cap LLC
                         5308 13th Ave.
                         Ste 324
                         Brooklyn, NY 11219



                         De Lage Landen Financial
                         Services Inc.
                         1111 Old Eagle School Rd
                         Wayne, PA 19087



                         Fox Capital Group, Inc.
                         65 Broadway
                         Suite 804
                         New York, NY 10006



                         Fox Capital Group, Inc.
                         c/o Lieberman and Klestzick
                         LLC. 71 S. Central Ave 2nd Flr
                         Valley Stream, NY 11580



                         Green Note Capital Partners, I
                         nc.
                         1202 Avenue U
                         Brooklyn, NY 11229
Case 21-54899-jwc   Doc 1    Filed 06/29/21 Entered 06/29/21 20:37:14   Desc Main
                            Document      Page 11 of 14



                     Highbridge Funding, LLC




                     Hunter Caroline Holdings, LLC
                     845 SW 17th St.
                     Fort Lauderdale, FL 33315



                     IMAD International, LLC.
                     217 Miller St.
                     Newark, NJ 07114



                     IOU Central Inc.
                     600 TownPark Lane, Suite 100
                     Kennesaw, GA 30144



                     Jacob Verstandig, Esq
                     Law Off. of Jacob Verstandig,
                     PLLC, 1459 E 13th St
                     Brooklyn, NY 11230



                     Jason A. Gang. Esq.
                     The Law office of Jason Gang
                     1245 Hewlett Plaza #478
                     Hewlett, NY 11557



                     Jeffrey Zachter
                     2 University Plaza Ste 205
                     Hackensack, NJ 07601



                     KYF Global Partners
                     1 Industrial Way W,
                     Bldg C
                     Eatontown, NJ 07724



                     LCA Bank Corporation
                     1375 Deer Valley Dr.
                     Suite 218
                     Park City, UT 84060
Case 21-54899-jwc   Doc 1    Filed 06/29/21 Entered 06/29/21 20:37:14   Desc Main
                            Document      Page 12 of 14



                     Mays Delicious, Inc.
                     10235 Southard Dr.
                     Beltsville, MD 20705



                     Merchant Advance, LLC
                     1621 Central Ave
                     Cheyenne, WY 82001



                     Metro City Bank
                     5441 Buford Hwy #109
                     Atlanta, GA 30340



                     Mimi Food, Inc.
                     P.O. Box 31759
                     Houston, TX 77231-1759



                     NewCo. Capital Group
                     90 Broad Street
                     Suite 903
                     New York, NY 10004



                     Nicholas Benedetto, Esq.
                     The Law Off. of Nicholas Bened
                     etto, 352 7th Ave, Ste 907
                     New York, NY 10001



                     Prosperum Capital Partners, LL
                     C, DBA Arsenal Funding,
                     8 W. 36th St., 7th Floor
                     New York, NY 10018



                     Ray's Food Import, LLC.
                     6020 Jessamine St.
                     Ste. 401
                     Houston, TX 77081



                     River Capital Partners, LLC
                     36 Airport Rd
                     Lakewood, NJ 08701
Case 21-54899-jwc   Doc 1    Filed 06/29/21 Entered 06/29/21 20:37:14   Desc Main
                            Document      Page 13 of 14



                     Southeaster Provision, LLC.
                     1617 Helton Rd.
                     Bean Station, TN 37708



                     The Avanza Group, LLC
                     3974 Amboy Road
                     Ste 306
                     Staten Island, NY 10308



                     The Avanza Group, LLC
                     c/o Zachter, PLLC
                     30 Wall Street, 8th Flr
                     New York, NY 10005



                     Toyota Industries Commercial
                     Finance, Inc.
                     PO Box 9050
                     Coppell, TX 75019



                     US Bank
                     PO Box 790408
                     Saint Louis, MO 63179-0408



                     US Small Business
                     Administration
                      2 North Street Ste 320
                     Birmingham, AL 35203



                     Wells Fargo
                     PO Box 6995
                     Portland, OR 97228
             Case 21-54899-jwc                       Doc 1            Filed 06/29/21 Entered 06/29/21 20:37:14          Desc Main
                                                                     Document      Page 14 of 14



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      NHC Food Company Inc.                                                                       Case No.
                                                                                    Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for NHC Food Company Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 June 29, 2021                                                         /s/ William A. Rountree
 Date                                                                  William A. Rountree
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for NHC Food Company Inc.
                                                                       Rountree, Leitman & Klein, LLC
                                                                       Century Plaza I
                                                                       2987 Clairmont Road, Ste 350
                                                                       Atlanta, GA 30329
                                                                       404-584-1238 Fax:404 704-0246
                                                                       swenger@rlklawfirm.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
